MURDOCK, Judge,
concurring in the result.
I concur in the result. I write separately for the purpose of noting that on remand, the juvenile court, if it has not *317already done so while this case has been on appeal, must determine as a threshold matter whether the state of dependency that it found to exist in its October 21, 2005, judgment continues to exist. Based on the evidence presented at the last hearing conducted by the juvenile court, it certainly is foreseeable that the children no longer are dependent.